FILE COPY




                                  COURT OF APPEALS
                                       SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                          CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                     LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER                                                                           GENERAL COUNSEL
  BILL MEIER                                   FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                             www.txcourts.gov/2ndcoa



                                            June 29, 2015

    Tim B. Copeland                                                   Dee Peavy
    PO Box 399                                                        District Attorney
    Cedar Park, TX 78613-3977                                         Young County Courthouse
    * DELIVERED VIA E-MAIL *                                          516 Fourth Street
                                                                      Graham, TX 76450
    Constance K. Hall                                                 * DELIVERED VIA E-MAIL *
    The Law Office of Constance K. Hall, PLLC
    835 E. Lamar Blvd., Ste. 330
    Arlington, TX 76011
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00065-CR
                                          02-15-00066-CR
                                          02-15-00067-CR
                                          02-15-00068-CR
                 Trial Court Case Number: 08792
                                          08793
                                          08796
                                          08794

    Style:       Pablo Gonzales, Jr.
                 v.
                 The State of Texas

          The appellant’s brief has been filed under the date of Monday, June 29,
    2015 in the above referenced cause.

             The State’s brief is due Wednesday, July 29, 2015.

             You will be notified when a submission date has been set.
                                                FILE COPY

02-15-00065-CR
June 29, 2015
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK


                 By: Shoshanna Cordova, Deputy Clerk